                                                                                  tJ DCSDN¥
                                                                                  DOCUME T
                                                                                  EU:CTR.ONICAl.LY FILED
                                                                                  DOC#~"- - - - - - -
UNITED STATES DISTRICT COURT                                                      DAT FU.. D:   4/6/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                -v-                                                   15-cr-769 (AJN)

                                                                   OPINION & ORDER
Trevon Gross,

                              Defendant.


ALISON J. NATHAN, District Judge:

       On April 1, 2020, Defendant Trevon Gross filed an emergency motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(a)(i). See Dkt. No. 753. The Government opposed

Mr. Gross’s motion on April 3, 2020 on the ground that the Court lacks statutory authority to

grant Mr. Gross the relief that he seeks. See Dkt. No. 757. For the reasons that follow, the Court

DEFERS ruling on Mr. Gross’s motion at this time.

  I.   COVID-19 POSES AN UNPRECEDENT RISK TO MR. GROSS AND OTHERS
       LIKE HIM

       Mr. Gross is a 50-year-old man who is severely overweight and suffers from high blood

pressure and sleep apnea. See Dkt. No. 753-1 at 3. He takes several medications to manage

these conditions, including Losartan Potassium, Spironolactone, Diltiazem, Metoprolol Tartrate,

and Aspirin. Id. at 3–4. At least one—and perhaps all—of these conditions places him at a

higher risk for severe illness if he contracts COVID-19. See Centers for Disease Control and

Prevention, Information for Healthcare Professionals: COVID-19 and Underlying Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html (noting that

individuals with severe obesity, defined as a body mass index of 40 or higher, are considered to

be “at high-risk for severe illness from COVID-19”); see also, e.g., Lei Fang et al., Are Patients


                                                 1
with Hypertension and Diabetes Mellitus at Increased Risk for COVID-19 Infection?, The

Lancet (Mar. 11, 2020), at 1, https://doi.org/10.1016/S2213-2600(20)30116-8 (hypothesizing

that hypertension treatment with angiotensin II receptor blockers, such as Losartan, “increases

the risk of developing severe and fatal COVID-19”).

       The Court sentenced Mr. Gross—a first-time, non-violent offender—to 60 months in

prison for the commission of various offenses related to an illegal and unlicensed Bitcoin

exchange. See Dkt. No. 657. Mr. Gross remained at liberty throughout his criminal prosecution

up until the time that he surrendered to the custody of the Bureau of Prisons following his

sentencing, as the Court determined that he posed neither a flight risk nor a danger to the

community. He is currently serving his sentence, of which roughly half remains, at USP Canaan.

See Dkt. No. 753-1 at 2; Dkt. No. 757 at 3.

       The combination of Mr. Gross’s health conditions and his incarceration compounds the

risk COVID-19 poses to him, placing him in “particularly grave danger,” see United States v.

Nkanga Nkanga, No. 18-cr-713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020); not

only is he at a higher risk of serious illness if he contracts COVID-19 due to his underlying

health conditions, but he is also at a higher risk of contracting COVID-19 due to his

incarceration. Indeed, as numerous courts within and without this District have recognized,

“[i]ndividuals in carceral settings are at a ‘significantly higher’ risk of spreading infectious

diseases.” Coronel v. Decker, No. 20-cv-2472 (AJN), 2020 WL 1487274, at *3 (S.D.N.Y. Mar.

27, 2020) (emphasis added); accord United States v. Davis, 2020 WL 1529158, at *4 (D. Md.

Mar. 30, 2020) (“The inability to practice social distancing in jails makes ‘transmission of

COVID-19 more likely.’”); United States v. Harris, 2020 WL 1482342, at *1 (D.D.C. Mar. 26,

2020) (“The risk of the spread of the virus in the jail is palpable . . . .”); Basank v. Decker, No.




                                                  2
20-cv-2518 (AT), 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26, 2020) (“The risk of

contracting COVID-19 in tightly-confined spaces, especially jails, is now exceedingly

obvious.”); United States v. Ramos, 2020 WL 1478307, at *1 (D. Mass. Mar. 26, 2020) (“[I]t is

not possible for a medically vulnerable inmate . . . to isolate himself in [an] institutional setting

as recommended by the CDC . . . .”).1

       In light of the unprecedented—and potentially life-threatening—risk COVID-19 poses to

Mr. Gross, he has moved this Court to release him from USP Canaan to serve what remains of

his sentence in home confinement. Immediately after filing the motion now before the Court,

Mr. Gross’s counsel sent a letter request seeking compassionate release to the Warden at USP

Canaan, and the Warden confirmed receipt of that request on April 2, 2020. See Dkt. No. 757 at

4; Dkt. No. 757-1; Dkt. No. 757-2. Neither party has indicated that any action has been taken on

1
  So too have public health experts and officials warned, for at least the last decade, of the
dangers of infectious disease outbreaks in institutional settings. See, e.g., Joseph A. Bick,
Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047 (Oct. 2007),
https://doi.org/10.1086/521910 (noting that in jails and prisons “[t]he probability of transmission
of potentially pathogenic organisms is increased by crowding, delays in medical evaluation and
treatment, rationed access to soap, water, and clean laundry, [and] insufficient infection-control
expertise”); Claudia Lauer & Colleen Long, US Prisons, Jails on Alert for Spread of
Coronavirus, Associated Press (Mar. 7, 2020), https://apnews.com/af98b0a38aaabedbcb059092d
b356697 (“Health officials have been warning for more than a decade about the dangers of
outbreaks in jails and prisons, which are ideal environments for virus outbreaks: Inmates share
small cells with total strangers, use toilets just a few feet from their beds, and are herded into day
rooms where they spend hours at a time together.”); Letter, Achieving a Fair and Effective
COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other Federal, State,
and Local Leaders from Public Health and Legal Experts in the United States (March 2, 2020),
https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
19_letter_from_public_health_and_legal_experts.pdf (“Special attention must be paid to the
needs of people in . . . confinement, who are particularly vulnerable. People . . . who are
incarcerated . . . are at special risk of infection, given their living situations. These individuals
may also be less able to participate in proactive measures to keep themselves safe, and infection
control is challenging in these settings. Arrest and short-term incarceration can help amplify
epidemics . . . .”).


                                                   3
Mr. Gross’s request since it was received by the Warden just a few days ago. However, the

Government represents that USP Canaan has indicated that it “[has] 30 days via statute and

regulation to respond [to such requests], but oftentimes responds before that is complete.” Dkt.

No. 756.

 II.    UNDER CURRENT LAW, THE COURT IS SKEPTICAL THAT IT POSSESSES
        AUTHORITY TO GRANT MR. GROSS RELIEF AT THIS JUNCTURE

        Having considered the parties’ briefing, the Court defers ruling on Mr. Gross’s motion,

because it is skeptical that it possesses the authority to grant Mr. Gross relief at this juncture.

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, No. 02-cr-743 (CM), 2020 WL 497987, at *1

(S.D.N.Y. Jan. 15, 2020). 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a term of

imprisonment if, after considering the factors set forth in section 3553(a), “it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The First Step Act, enacted in 2018, allows a court to do so “upon motion of the

defendant” either “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” Id. (emphasis added).

        The text of the First Step Act thus reflects a balance struck between “competing

congressional objectives.” United States v. Russo, No. 16-cr-441 (LJL), Dkt. No. 54 at 4

(S.D.N.Y. Apr. 3, 2020). On the one hand, the statute includes an exhaustion requirement in

recognition of the fact that “BOP is frequently in the best position to assess, at least in the first

instance, a defendant’s conditions, the risk presented to the public by his release, and the


                                                   4
adequacy of a release plan.” Id. On the other hand, the statute itself provides an exception to

this exhaustion requirement, permitting a defendant to seek judicial review—even if he has not

yet fully exhausted his administrative rights—where 30 days have elapsed from the warden’s

receipt of the defendant’s request. This built-in exception to the statutory exhaustion

requirement “unquestionably reflects congressional intent for the defendant to have the right to a

meaningful and prompt judicial determination of whether he should be released.” Id.

       The parties agree that Mr. Gross has satisfied neither statutory prerequisite for judicial

review, see Dkt. No. 753-1 at 2, 8; Dkt. No. 757 at 7, but he implores the Court to find the

exhaustion requirement that § 3582(c)(1)(A) imposes waived rather than await the exhaustion of

his administrative rights or the lapse of the statutorily-mandated 30-day period. The Court is

aware that other courts have recently waived exhaustion under similar circumstances and

proceeded to consider the merits of defendants’ motions for compassionate release. See, e.g.,

United States v. Perez, No. 17-cr-513 (AT), Dkt. No. 98 at 2 (S.D.N.Y. April 1, 2020) (granting

defendant’s motion for compassionate release under 18 U.S.C. 3582(c)(1)(A), and holding “that

[the defendant’s] exhaustion of the administrative process can be waived in light of the

extraordinary threat posed—in his unique circumstances—by the COVID-19 pandemic”).

However, the Court is skeptical that the First Step Act admits of such exception to its statutory

exhaustion requirement. Indeed, the Supreme Court cautions courts against “read[ing] futility or

other exceptions into statutory exhaustion requirements where Congress has provided

otherwise,” Booth v. Churner, 532 U.S. 731, 741 n.6 (2001), because, in the case of statutory

exhaustion requirements, “Congress sets the rules—and courts have a role in creating exceptions

only if Congress wants them to,” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). Under this

precedent, the case for carving out an equitable exception here is weak. Not only does the First




                                                 5
Step Act explicitly circumscribe judicial review, requiring a defendant to first fully exhaust all

administrative rights, but it also provides a built-in futility exception in the form of the 30-day

rule.

        Having expressed its skepticism regarding its authority to grant Mr. Gross the relief he

seeks at this juncture, the Court will defer ruling on Mr. Gross’s motion, including his exhaustion

arguments, in order to afford the Bureau of Prisons the opportunity—that it requests and the First

Step Act contemplates—to assess Mr. Gross’s request in the first instance. See Dkt. No. 757 at

18. The Court is confident that BOP will act with the swiftness this situation demands, and sees

“[n]othing in the agency’s internal procedures for implementing the compassionate release

statute that suggests that it cannot complete its review process, including any appeal, extremely

quickly.” Russo, Dkt. No. 54 at 5 n.1 (emphasis added). Accordingly, the Government is hereby

ordered to submit a letter immediately following any determination BOP makes on Mr. Gross’s

request for compassionate release. The Court expects BOP to be able to finally resolve Mr.

Gross’s request by April 9, 2020—one week after the Warden at USP Canaan confirmed receipt

of his request. If BOP has not made a final determination on Mr. Gross’s request by April 9,

2020, the Court will consider Mr. Gross’s motion—including his exhaustion arguments—at that

time.

        In so concluding, the Court notes that though it feels constrained to honor the balance

Congress has struck in the First Step Act at this time, that balance was struck without the specter

of the COVID-19 pandemic looming. Under normal circumstances, the built-in 30-day

exception to the statutory exhaustion requirement functions as “an accelerant to judicial review,”

providing defendants with recourse to the courts after the lapse of an otherwise “exceptionally

quick” 30-day period. Russo, Dkt. No. 54 at 5. However, we are not currently living under




                                                  6
normal circumstances. Indeed, over the course of 30 days in New York State, the number of

diagnosed cases of COVID-19 has grown from only a handful to well over 100,000. Compare

Andrew Cuomo (@NYGovCuomo), Twitter (Mar. 5, 2020, 12:41 PM),

https://twitter.com/NYGovCuomo/status/1235621417577635840 (confirming that New York had

22 cases of COVID-19 statewide as of March 5, 2020) with New York State Department of

Health, NYSDOH COVID-19 Tracker, https://covid19tracker.health.ny.gov/views/NYS-

COVID19-Tracker/NYSDOHCOVID-19Tracker-Map?%3Aembed=yes&%3Atoolbar=no

(confirming that New York had 122,031 confirmed cases of COVID-19 statewide as of April 4,

2020). Under such circumstances, 30 days is anything but “exceptionally quick”—indeed, each

day, perhaps each hour, that elapses “threatens incarcerated defendants with greater peril.”

Russo, Dkt. No. 54 at 5. Requiring defendants to await the lapse of the full 30 days from receipt

of their requests by the wardens of their facilities may “pervert congressional intent” by

transforming the 30-day rule into an obstacle—rather than an accellerant—to judicial review, see

Russo, Dkt. No. 54 at 5, and result in irreparable harm to defendants, see United States v. Nkanga

Nkanga, No. 18-cr-713 (JMF), Dkt. No. 104 at 2 (S.D.N.Y. Apr. 3, 2020).

       Thus, while the Court awaits BOP’s quick resolution of Mr. Gross’s request, it joins the

growing chorus of courts imploring the coordinate branches to take action in response to the

threat COVID-19 poses to incarcerated people before it is too late. See Nkanga Nkanga, 2020

WL 1529535, at *1–2 (finding that the court’s “powerless[ness] under the law as it currently

stands” “underscores the need for a swift congressional and executive response”); see also, e.g.,

United States v. Villegas, 2020 WL 1649520, at *3 (C.D. Cal. Apr. 3, 2020) (“[I]t is up

to Congress, not the courts, to legislate in the current crisis a comprehensive solution for the

federal prison system at large.”). Requests such as this one—from non-violent, first-time




                                                  7
offenders with serious health conditions—underscore the limited tools available to judges to

promptly address the public health crisis unfolding across the country—including, and perhaps

most acutely, in its jails and prisons. See Nkanga Nkanga, WL 1529535, at *1 (“[T]here are

many cases where temporary release of an inmate would be the rational and just course of action,

but the law does not give a judge the authority to take it.”).

III.   CONCLUSION

       For the foregoing reasons, the Court DEFERS ruling on Mr. Gross’s motion. The

Government is HEREBY ORDERED to submit a letter immediately following any

determination BOP makes on Mr. Gross’s request for compassionate release. The Court expects

BOP to be able to finally resolve Mr. Gross’s request by April 9, 2020. If BOP has not made a

final determination on Mr. Gross’s request by April 9, 2020, the Court will consider Mr. Gross’s

motion—including his exhaustion arguments—at that time. In the interest of expedition, by

April 10, 2020 at 12:00 p.m., Mr. Gross shall submit language for a proposed modification of his

sentence.

       Mr. Gross is further ORDERED to submit a reply in further support of his motion by

April 8, 2020. In his reply, Mr. Gross shall address whether the Court’s power to “reduce” a

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) includes the power to craft a new

sentence that would, in effect, allow a defendant to be released from custody (subject to any

appropriate conditions) until the threat posed by COVID-19 has subsided and then remanded to

serve additional imprisonment of a length not to exceed the amount of time currently remaining

on his sentence. The Government may respond, addressing the same question, by April 10, 2020

at 12 p.m.

       SO ORDERED.




                                                  8
              6
Dated: April _____, 2020
New York, New York         ____________________________________
                                     ALISON J. NATHAN
                                   United States District Judge




                               9
